Case: 12-50732   Document: 00511933318   Page: 1   Date Filed: 07/25/2012




          IN THE UNITED STATES COURT OF APPEALS
                                                             United States Court of Appeals
                                                                      Fifth Circuit
                       FOR THE FIFTH CIRCUIT                      FILED
                             _____________________               July 25, 2012

                                 No. 12-50732                   Lyle W. Cayce
                             _____________________                   Clerk

CATHOLIC LEADERSHIP COALITION OF TEXAS, doing business as Texas
Leadership Coalition; TEXAS LEADERSHIP COALITION-INSTITUTE FOR
PUBLIC ADVOCACY,

             Plaintiffs - Appellants

v.

DAVID A. REISMAN, In his official capacity as Executive Director of the
Texas Ethics Commission; HUGH C. AKIN, In his offiicial capacity as a
member of the Texas Ethics Commission; TOM HARRISON, In his official
capacity as a member of the Texas Ethics Commission; JIM CLANCY, In his
official capacity as a member of the Texas Ethics Commission; PAUL W.
HOBBY, In his official capacity as a member of the Texas Ethics Commission;
BOB LONG, In his official capacity as a member of the Texas Ethics
Commission; PAULA M. MENDOZA, In her official capacity as a member of
the Texas Ethics Commission; TOM RAMSAY, In his official capacity as a
member of the Texas Ethics Commission; CHASE UNTERMEYER;
DISTRICT ATTORNEY SUSAN REED, In her official capacity as District
Attorney for Bexar County, Texas,

             Defendants - Appellees

                          __________________________

              Appeal from the United States District Court for the
                       Western District of Texas, Austin
                         __________________________




                                       1
    Case: 12-50732          Document: 00511933318              Page: 2       Date Filed: 07/25/2012




Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.

PER CURIAM:*

        Based on the limited record before us, we are unpersuaded that there is
a likelihood of success on the merits of Appellants’ First Amendment challenge
to the sixty-day waiting period in TEX. ELEC. CODE § 253.037(a)(1). As a result,
we do not reach the other provisions challenged. We conclude that the district
court did not abuse its discretion in denying Appellants’ motion for preliminary
injunction. We AFFIRM that ruling and DENY any other pending motions.




        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                      2